Response to Arguments
Applicant's arguments have been fully considered but are respectfully not persuasive.
Applicant claims that Frenzel does not teach the limitation “dynamically set a transmission timing of the data to be transmitted, based on a change of a data rate requirement of at least some of the lines (Remarks, page 1, paragraph 6).    Since it is not defined what transmission timing is, It is interpreted that transmission timing could be amount of data transmitted per time, hence a bit rate, and hence as per Frenzel paragraph 74, the switching between regular mode and several low power modes may be performed automatically depending on the amount of data to be transferred and/or the bit rate needed.   Therefore if transmission timing, i.e. bit rate, needs to change (be lowered), then a low power bit loading table can be used.     Applicant is encouraged to better clarify in the claims what exactly Applicant means by dynamically setting transmission timing.  If, for example, Applicant means to claim that an individual bit loading table is dynamically altered to dynamically set a transmission timing, rather than just switching between already established bit loading tables, then Applicant is encouraged to further amend along those lines.

Conclusion
FINALITY IS MAINTAINED.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAD N DEFAUW whose telephone number is (571)272-6905. The examiner can normally be reached Monday-Thursday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/T.N.D/Examiner, Art Unit 2412        


/JAMAL JAVAID/Primary Examiner, Art Unit 2412